                                                                                        FILED
UNITED STATES DISTRICT COURT                                                  U.S.0^8™COURT E^.n.y.
EASTERN DISTRICT OF NEW YORK
                                                         X                    * ("EB 2 1 2020          ^
LIGIO LOPEZ,
                                                                               LONG ISLAND OFFICE
                               Plaintiff,
                                                                     ORDER
               -against-                                              19-CV-6806(GRB)(SIL)

NYS SUPERINTENDENT,NEW YORK STATE,

                               Defendants.
                                                         X
GARY R. BROWN,United States District Judge:

       On November 26, 2019, incarcerated pro se plaintiff Ligio Lopez("plaintiff)filed

another complaint in this Court together with an informa pauperis application and a Prisoner

Litigation Authorization("PLRA")for the Southern District of New York. (See Docket Entry

Nos. 1-3.) By Notice of Deficiency dated February 6,2020, plaintiff was instructed to complete

and return the enclosed PLRA for the Eastem District of New York within fourteen days. (See

Docket No. 12.) On February 14,2020, plaintiff timely filed the PLRA for this District. (See

Docket No. 14.)    For the reasons that follow, plaintiffs application to proceed informa

pauperis is denied without prejudice and with leave to renew upon filing the enclosed

"Application to Proceed in District Court without Prepaying Fees or Costs(Long Form)"(AO

239). Altematively, plaintiff may pay the $400.00 filing fee.

       To qualify for informa pauperis status, the Supreme Court has long held that "an

affidavit is sufficient which states that one cannot because of his poverty pay or give security for

the costs [inherent in litigation] and still be able to provide himself and dependents with the

necessities of life." Adkins v. E.L Du Font De Nemours & Co., 335 U.S. 331, 339,69 S. Ct. 85,

93 L. Ed.43(1948)(internal quotation marks omitted). Plaintiffs application does not include

sufficient information for the Court to make such finding.

       Plaintiff indicates that he is presently incarcerated and earns approximately $3.50 in
 weekly "prison wages." (See Docket Entry 2 at ^ 3.) Plaintiff indicates that he has no housing

 expenses and that he does not provide financial support to any other individuals. (Id.      6-7.)

 Plaintiff avers that he has $740 in his prison account and has attached a copy of his Inmate

 Account Statement for the period 8/31/19 through 9/30/19 that reflects a balance of$741.52.

(See Docket Entry 2^4 and at 3.) Thus, plaintiffs application does not demonstrate that he is

 unable to pay the filing fee and still provide himself"with the necessities oflife." AdJdns, 335

 U.S. at 339. The Court finds that plaintiff can best set forth his current financial position on the

 Application to Proceed in District Court without Prepaying Fees or Costs(Long Form)"(AO

 239). Accordingly, plaintiffs application to proceed informa pauperis is denied without

 prejudice and with leave to renew upon filing the enclosed "Application to Proceed in District

 Court without Prepaying Fees or Costs(Long Form)"(AO 239). Alternatively, plaintiff may

 pay the $400.00 filing fee.' Plaintiff shall either file the Long Form or remit the filing fee
 within two(2) weeks ofthe date of this Order or this action will be dismissed without prejudice.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)that any appeal from this Order

 would not be taken in good faith and therefore informa pauperis status is denied for the purpose

of any appeal. See Coppedge v. United StateSy369 U.S. 438,444-45, 82 S. Ct. 917,8 L. Ed. 2d

21 (1962). The Clerk ofthe Court is directed to mail a copy ofthis Order to the pro se plaintiff.

SO ORDERED.
                                                              /s Gary R. Brown

                                                              Gary R. Brown
                                                              United States District Judge
Dated:          February 21, 2020
                Central Islip, New York


'Plaintiff is cautioned that, once paid, there are no refunds ofthe filing fee regardless ofthe
outcome of plaintiffs claims. The Court suggests that plaintiff consider the pleading
requirements of Federal Rules of Civil Procedure 8 as well as whether the present complaint is
yet another attempt to seek habeas relief and, as a successive petition, would be barred in this
Court.
